CAMPBELL, Judge.
 The defendant, prior to pleading, made a motion to quash the warrant because it was issued pursuant to an alleged illegal arrest. The defendant strenuously argues this exception. G.S. 15-41 provides that a peace officer may arrest without a warrant in the case of a misdemeanor when it has been committed in his presence or he has reasonable grounds to believe that such misdemeanor has been committed in his presence. We think the evidence in this case sufficient to justify the arrest. It is immaterial, however, for the purpose of this case whether the arrest was or was not valid. It is an essential of jurisdiction that a criminal offense shall be sufficiently charged in a warrant or indictment. But it is not an essential of jurisdiction that such warrant be issued prior to the arrest and that the defendant be initially arrested thereunder. The law does not discharge a defendant from criminal liability merely because his arrest is not lawful, unless the offense charged stems from such arrest. *57The instant case does not present a charge in the warrant which stems from the arrest itself. As stated above, we think the evidence in this case justified the arrest, but even though it did not, it would be immaterial to the merits of this case. State v. Green, 251 N.C. 40, 110 S.E. 2d 609 (1959); State v. Sutton, 244 N.C. 679, 94 S.E. 2d 797 (1956).
There was ample evidence when taken in the light most favorable to the State to justify submission of the case to the jury. The charge of the court was ample, particularly with regard to that portion to which the defendant excepted. This was the portion in which the court instructed the jury concerning the doctrine of possession of recently stolen merchandise.
We have carefully reviewed all of the exceptions and assignments of error brought forward by the defendant, and we find the defendant had a fair and impartial trial free of any prejudicial error.
No error.
Judges Morris and Parker concur.